DETAILED ACTION
This action is responsive to the following communication: The Amendment filed on 06/23/2022.
In the instant application, claims 1, 12 and 17 are amended independent claims; claims 1-17 are pending in this case.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an e-mail communication on 08/03/2022 after a telephone interview with Mr. Bryan Gordy (Reg. No. 71372) on 08/03/2022.
	Replace the ABSTRACT of the specification with the following:

Abstract

	A method for determining a current gaze direction of a user in relation to a three-dimensional (“3D”) scene, the 3D scene sampled by a rendering function to produce a two-dimensional (“2D”) projection image of the 3D scene, the sampling performed based on a virtual camera in turn being associated with a camera position and camera direction in the 3D scene.  The method includes determining, by a gaze direction detection means, a first gaze direction of the user related to the 3D scene at a first gaze time point.  The method includes determining a time-dependent virtual camera 3D transformation representing a change of a virtual camera position and/or virtual camera direction between the first gaze time point and a second sampling. The method includes determining the current gaze direction as a modified gaze direction calculated based on the first gaze direction and an inverse of the time-dependent virtual camera 3D transformation.
Allowable Subject Matter
Claims 1-17 are allowed.

Examiner’s Statement of reason of Allowance
The following is an examiner’s statement of reasons for allowance:
Applicant amends claim 2 to overcome the objection due to misspelling, have been fully considered and are persuasive. The objection of claim 2 is respectfully withdrawn.
Applicant amends claims 1-17 to overcome the rejections of these claims under 35 U.S.C 112 (b) due to insufficient antecedent basis, have been fully considered and are persuasive. The rejections of these claims are respectfully withdrawn.
Applicant amends claim 17 to overcome the rejection under 35 U.S.C 101 because the claimed invention is directed to non-statutory subject matter, have been fully considered and are persuasive. The rejection of claim 17 under 35 U.S.C 101 is respectfully withdrawn.
The present invention is directed to methods and a non-transitory computer readable medium comprising computer readable instructions for determining a current gaze direction of a user in relation to a three-dimensional (“3D”) scene, which 3D scene is sampled by a rendering function to produce a two-dimensional (“2D”) projection image of the 3D scene, which sampling is performed based on a virtual camera in turn being associated with a camera position and camera direction in the 3D scene, wherein the method comprises the steps: determining, by a gaze direction detection means, a first gaze direction of the user at a first gaze time point, which first gaze direction is related to said 3D scene; determining a virtual camera 3D transformation, which 3D transformation represents a change of a virtual camera position and/or virtual camera direction between the first gaze time point and a second sampling time point, where the second sampling time point is later than the first gaze time point; and determining the said current gaze direction as a modified gaze direction, in turn calculated based on the first gaze direction, and further calculated based on an inverse of said time-dependent virtual camera 3D transformation.

Independent claims 1, 12 and 17 when considered as a whole, are allowable over the prior arts of record.  

The closest prior arts, as previously cited: Stent et al. (US 2019/0147607) teaches a system for determining the gaze direction of a subject includes a camera, a computing device and a machine-readable instruction set. The camera is positioned in an environment to capture image data of head of a subject. The computing device is communicatively coupled to the camera and the computing device includes a processor and a non-transitory computer-readable memory. The machine-readable instruction set is stored in the non-transitory computer-readable memory and causes the computing device to: receive image data from the camera, analyze the image data using a convolutional neural network trained on an image dataset comprising images of a head of a subject captured from viewpoints distributed around up to 360-degrees of head yaw, and predict a gaze direction vector of the subject based upon a combination of head appearance and eye appearance image data from the image dataset. Schmidt et al. (US 2018/0227630) teaches a system and method for subsequently displaying a stream of images in a display area of a display device, wherein a point of regard of a user looking at the display area is determined and a first area within the display area around the determined point of regard is determined. Moreover, a first image of the stream of images is displayed in the display area such that a first part of the first image, which is displayed in the first area, is displayed according to a first parameter value of at least one parameter, which is correlated with an image characteristic of the first image, and a second part of the first image, which is displayed in at least one second area outside the first area, is displayed according to a second parameter value of the at least one parameter. SEOK (US 2017/0068316) teaches eye tracking technology for tracking a location of a user's eyes by sensing movement of the eyeballs of the user. Such technology may be realized using an image analysis method, a contact lens application method, a sensor attachment method, etc. The image analysis method is characterized by detecting movement of the pupils through analysis of images captured by a camera in real time and calculating the directions of eyes with respect to fixed positions reflected in corneas. The contact lens application method uses light reflected in contact lenses equipped with mirrors, a magnetic field of contact lenses equipped with coils, or the like. The contact lens application method is not convenient, but provides high accuracy. The sensor attachment method is characterized by attaching sensors near eyes to detect movement of the eyeballs using change in an electric field according to movement of the eyes. In the case of the sensor attachment method, movement of the eyeballs may be detected even when eyes are closed.
However Stent, Schmidt and SEOK do not teach or suggest the particular combination of steps or elements as recited in the amended independent claims 1, 12 and 17. For example, the prior arts do not teach of suggest the steps of “determining, by a gaze direction detection means, a first gaze direction of the user at a first gaze time point, the first gaze direction is related to said 3D scene; determining a time-dependent virtual camera 3D transformation, the time-dependent virtual camera 3D transformation representing a change of a virtual camera position and/or virtual camera direction between the first gaze time point and a second sampling; and determining the current gaze direction as a modified gaze direction, in turn calculated based on the first gaze direction, and further calculated based on an inverse of the time-dependent virtual camera 3D transformation.”

The dependent claims further add limitations to the allowable subject matter of the corresponding independent claims; thus are also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tam T. Tran whose telephone number is 571-270-5029.  The examiner can normally be reached from Monday – Friday between 8:30 AM and 5:00PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAM T TRAN/Primary Examiner, Art Unit 2174